Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 1 of 10 PagelD# 107

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
GUSTAVO MARTINEZ,
Plaintiff,
v. Civil Action No. 3:19¢v720
CONSTELLIS, LLC, et ai,

Defendants.
MEMORANDUM OPINION

This matter comes before the Court on Defendants Triple Canopy, Inc. and Constellis,
LLC’s (collectively, “Defendants”) Rule 12(b)(6)! Motion to Dismiss Plaintiff's Amended
Complaint (the “Second Motion to Dismiss). (ECF No. 20.) Plaintiff Gustavo Martinez
responded, (ECF No. 22), and Defendants replied, (ECF No. 23). This matter is ripe for
disposition. The Court dispenses with oral argument because the materials before it adequately
present the facts and legal contentions, and argument would not aid the decisional process. The
Court exercises jurisdiction pursuant to 28 U.S.C. § 1331.? For the reasons that follow, the Court

will grant the Motion to Dismiss with prejudice.

 

' Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).

“The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The Amended Complaint
alleges that Defendants violated Martinez’s rights pursuant to 42 U.S.C. § 2000e (“Title VII”).
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 2 of 10 PagelD# 108

I. Factual and Procedural Background

A. Factual Background?

In this employment action, Martinez alleges that his former employer, Defendants,
discriminated against him based on his race and national origin when they terminated his
employment following his involvement in a car accident. (Am. Compl. ff 34, 36-37, ECF
No. 18.)

In February 2011, Martinez, who “is of Spanish descent,” began his employment with
Defendants as a “Force Protection Officer.” (/d. 1§ 14, 16-17.) Seven years later, on February
18, 2018, Defendants terminated Martinez. (/d. J§ 16, 28.)

During his employment with Defendants, Martinez “had an overall positive performance
history.” (/d. § 18.) “In February 2017,” Defendants promoted Martinez to Sergeant. (/d. € 19.)
“During all times relevant ... , [Martinez] was posted in the Udairi Range, Kuwait, reporting to
Project Manager Christopher Rector,” who “is Caucasian.” (dd. § 20-21.)

“On February 17, 2018,” approximately one year after his promotion and the day before
Defendants terminated his employment, Martinez “had a car accident while driving from Sword
to Gerber Range.” (/d. 4 22.) This accident was Martinez’s “first offense.” (/d. 4 24.) Martinez
“was written-up at the direction of Mr. Rector[,]” his project manager. (/d. § 25.) “Defendants

alleged that [Martinez] was at-fault [for the accident] and going over the speed limit.” Ud. $ 26.)

 

3 For the purpose of the Rule 12(b)(6) Motion to Dismiss, the Court will accept the well-
pleaded factual allegations in Martinez’s Amended Complaint as true, and draw all reasonable
inferences in favor of Martinez. Kensington Volunteer Fire Dep't, Inc. v. Montgomery Cty., Md.,
684 F.3d 462, 467 (4th Cir. 2012) (“a court ‘must accept as true all of the factual allegations
contained in the complaint’ and ‘draw all reasonable inferences in favor of the plaintiff.’”)
(quoting E.7. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir.
2011)).
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 3 of 10 PagelD# 109

However, Martinez states that he “was going the posted speed limit, which was confirmed by
several members of his unit.” (/d. § 27.)

The next day, February 18, 2018, Defendants terminated Martinez’s employment. (/d.
{ 28.) Martinez states that he “is aware of at least three (3) non-Spanish employees [who] were
involved in a car accident and were not terminated.” (/d. § 29.) “Mr. Rector supervised all three
[of those] employees.” (/d. J 30.)

On August 9, 2018, Martinez filed a claim with the Equal Employment Opportunity
Commission. (/d. § 31.) He received “his Notice of Rights, dated July 3, 2019.” (/d. 4 32.)

B. Procedural Background

On October 1, 2019, Martinez, proceeding pro se,’ filed his original Complaint in this
Court. (ECF No. 1.) Defendants filed a Motion to Dismiss Martinez’s Complaint (the “First
Motion to Dismiss”). (ECF No. 7.) Counsel for Martinez then noticed his appearance, (ECF No.
9), and, following an extension of time, (ECF No. 16), filed the Amended Complaint, (ECF
No. 18). Because the Amended Complaint “supersedes the original and renders it of no legal
effect,” the Court denied the First Motion to Dismiss. (Feb. 12, 2020 Order 1, ECF No. 19
(citations omitted).)

In the Amended Complaint, Martinez brings a single claim of “Title VII Discrimination.”
asserting that Defendants engaged in racial and national origin discrimination when they
terminated his employment but failed “to terminate non-Spanish [employees] for accidents.”

(Am. Compl. {| 36-37.) Defendants then filed the Second Motion to Dismiss, arguing that

 

* Although Martinez filed his Complaint pro se, the 83.1 Form, which the Local Rules of
the United States District Court for the Eastern District of Virginia require, indicated that
Amanda Brookhuis of the Kirby G. Smith Law Firm, LLC, assisted in preparing the Complaint.
(See 83.1 Form 1, ECF No. 1-1.)
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 4 of 10 PagelD# 110

Martinez failed to show that Defendants treated non-Spanish individuals more favorably and that

Martinez satisfactorily performed his job duties at the time of his termination. Martinez

responded and Defendants replied. The Court now addresses the merits of the instant motion.
Il, Standard of Review: Rule 12(b)(6)

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a Complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). To survive Rule 12(b)(6) scrutiny, a Complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain . . . a short and plain statement of the claim showing that the pleader is
entitled to relief.”) Mere labels and conclusions declaring that the plaintiff is entitled to relief are
not enough. 7wombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate
some factual enhancement within the Complaint to cross the line between possibility and
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)
(internal quotation marks omitted).

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662 (2009). This analysis is context-specific and
requires “the reviewing court to draw on its judicial experience and common sense.” Francis,
588 F.3d at 193 (citation omitted). The Court must assume all well-pleaded factual allegations to

be true and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 5 of 10 PagelD# 111

give rise to an entitlement to relief.” /qgbal, 556 U.S. at 676-79; see also Kensington, 684 F.3d at
467 (finding that the court in deciding a Rule 12(b)(6) motion to dismiss “‘must accept as true all
of the factual allegations contained in the Complaint’ and ‘draw all reasonable inferences in
favor of the plaintiff” (quoting Kolon Indus., 637 F.3d at 440)).

Til. Analysis

A. Legal Standard: Title VI Discrimination

Title VII states that employers cannot “discriminate against any individual with respect to
[his or her] compensation, terms, conditions, or privileges of employment because of such
individual’s” race or sex. 42 U.S.C. § 2000e-2(a)(1). “Absent direct evidence, the elements of a
prima facie case of discrimination under Title VII are: (1) membership in a protected class;!5!

(2) satisfactory job performance; (3) adverse employment action;'*! and[,] (4) different treatment
from similarly situated employees outside the protected class.” Coleman v. Md. Ct. of Appeals,
626 F.3d 187, 190 (4th Cir. 2010) (citing White v. BF] Waste Servs., LLC, 375 F.3d 288, 295
(4th Cir. 2004)).

“In the context of a Title VII case, ‘an employment discrimination plaintiff need not
plead a prima facie case of discrimination’ to survive a motion to dismiss.” Bing v. Brivo Sys.,
LLC, 959 F.3d 605, 616 (4th Cir. 2020) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506. 515
(2002)) (emphasis added). “Instead, a Title VII plaintiff is ‘required to allege facts to satisfy the
elements of a cause of action created by that statute."" /d. (quoting McCleary-Evans v. Md.

Dep't of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015)). When determining

 

> Defendants do not, because they cannot, dispute that Martinez is a member of a
protected class because he “is of Spanish descent.” (Am. Compl. 4 14.)

® Defendants do not dispute that they took an adverse employment action against
Martinez when they terminated his employment.
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 6 of 10 PagelD# 112

if a plaintiff has pleaded sufficient plausible facts to establish a violation of Title VII, the inquiry
“is whether [the plaintiff] alleges facts that plausibly state a violation of Title VII ‘above a
speculative level.’” /d. (quoting Coleman, 626 F.3d at 190). The Court, therefore, does not
require proof of all of the elements of a prima facie case of racial discrimination, but requires
that plaintiffs plausibly meet these elements.’ See id. at 617 n. 8 (recognizing the elements of a
prima facie case of discrimination under Title VII); Robinson v. Loudon Cty. Pub. Schs., No.
1:16cv1604, 2017 WL 3599639, at *3 (E.D. Va. Aug. 18, 2017) (accord); Turner v. Richmond
Pub. Schools, No. 3:16cv256, 2017 WL 1179162, at *12 (E.D. Va. Mar. 28, 2017) (recognizing
that at the Motion to Dismiss stage, “a Title VII plaintiff need not plead facts that constitute a
prima facie case, [but] a plaintiff still bears the burden of alleging facts sufficient to state all the

elements of her claim.” (internal quotation marks and citations omitted, emphasis added)).

 

7 In his Response to the Second Motion to Dismiss, Martinez states that “[a] Rule
12(b)(6) motion should be granted ‘only if it is clear that no relief could be granted under any set
of facts that could be proved consistent with the allegations.” (Resp. Second Mot. Dismiss 2,
ECF No. 22 (quoting Swierkiewicz, 534 U.S. at 514).)

The United States Court of Appeals for the Fourth Circuit has considered whether the
pleading standard announced in Swierkiewicz, which relied on the pleading standard from Conley
v, Gibson, 355 U.S. 41, 47 (1957), remains valid following the Supreme Court of the United
States’ decisions in Twombly, 550 U.S. 544, and Igbal, 556 U.S. 662. See Woods v. City of
Greensboro, 855 F.3d 639, 646-48 (4th Cir. 2017). It concluded that a plaintiff “need not plead
facts sufficient to establish a prima facie case of race-based discrimination to survive a motion to
dismiss, but . . . the more stringent pleading standard established in /gbal and Twombly appl[y],
not the superseded standard” from Conley. Id. at 648; see Bing, 959 F.3d at 616-17 (accord).
Therefore, the Court will apply the plausibility pleading standard articulated in Twombly and
Iqbal when deciding the Second Motion to Dismiss.
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 7 of 10 PagelD# 113

B. Because Martinez Fails to Show that People of Non-Spanish Descent
Received More Preferable Treatment, the Court Will Grant the Second
Motion to Dismiss

Because Martinez fails to allege facts to plausibly show that Defendants treated
individuals of non-Spanish descent more favorably, the Court will grant the Second Motion to
Dismiss.

To meet the fourth element of a Title VII discrimination claim, a plaintiff must plausibly
establish “different treatment from similarly situated employees outside the protected class.”
Coleman, 626 F.3d at 190 (citations omitted). Although this standard does not require the
plaintiff “as a matter of law to point to a similarly situated comparator to succeed on a
discrimination claim,” if a plaintiff bases his or her “allegations ‘completely upon a comparison
to an employee from a non-protected class,”” then “the validity of [his or her] prima facie case
depends upon whether that comparator is indeed similarly situated."” Lawrence v. Glob. Linguist
Sols. LLC, No. 1:13cv1207, 2013 WL 3729266, at *4 (E.D. Va. Dec. 19. 2013) (quoting
Haywood v. Locke, 387 F. App’x 355, 359 (4th Cir. 2010)) (emphasis added). “A plaintiff must
show that [he or] she is ‘similar in all relevant respects to [his or her] comparator."" Jd. (quoting
Haywood, 387 F. App’x at 359). “Employees are similarly situated where they ‘dealt with the
same supervisor, [were] subject to the same standards and . . . engaged in the same conduct
without such differentiating or mitigating circumstances that would distinguish their conduct or
the employer’s treatment of them for it.’” /d. (quoting Haywood, 387 F. App’x at 359). Thus, to
plausibly state a claim for discrimination a plaintiff must “do more than make a general
accusation that he [or she] ‘was treated differently as a result of his [or her] race’” as compared
to someone outside the protected class. Robinson, 2017 WL 3599639, at *4 (quoting Coleman,

626 F.3d at 191).
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 8 of 10 PagelD# 114

Here, Martinez alleges that Defendants terminated his employment after his involvement
in a car accident, which constituted his “first offense.” (Am. Compl. Ff 22, 24, 26, 28.) He
states Defendants determined that he “was at-fault and going over the speed limit.” (/d. § 26.)
Martinez maintains that he “is aware of at least three (3) non-Spanish employees [who] were
involved in a car accident and were not terminated.” (/d. § 29.) Mr. Rector, Martinez’s
supervisor, also supervised those three non-Spanish employees. (/d. § 30.)

Although Martinez need not point to a specific comparator to establish his Title VII
discrimination claim, because he relies on these allegations alone to establish his discrimination
claim, he must plausibly show that these non-Spanish employees were “indeed similarly
situated.” Lawrence, 2013 WL 3729266, at *4 (citation omitted). The sparse allegations of the
Amended Complaint alone do not suffice to meet that standard. Even taking as true Martinez’s
factual allegations that Mr. Rector supervised these individuals and that these individuals were
involved in car accidents, Martinez does not allege any facts to show that Defendants determined
that these individuals were at fault for their car accidents. See id. (stating that “[e]mployees are
similarly situated where they . . . engaged in the same conduct without such differentiating or
mitigating circumstances that would distinguish their conduct or the employer’s treatment of

them for it.”).8 Nor does he allege that these non-Spanish individuals held positions similar to

 

8 In his Response to the Second Motion to Dismiss, Martinez explains that the Haywood
Court relied on a United States Court of Appeals for the Sixth Circuit decision to establish the
comparator standard. (Resp. Second Mot. Dismiss 4.) Martinez notes that the Sixth Circuit
“later clarified the [comparator] standard.” (/d. 4 (quoting Emami v. Bolden, 241 F. Supp. 3d
673, 687 (E.D. Va. 2017)).)

In Emami v. Bolden, a sister court in this district explained that “[t]he Sixth Circuit later
clarified the [comparator] standard . . . explaining that the comparator factors were neither
inflexible nor automatically applicable.” 241 F. Supp. 3d at 687 (citing McMillan v. Castro, 405
F.3d 405, 413-14 (6th Cir. 2005)).

Here, the Court does not inflexibly or automatically apply the comparator standard
announced in Haywood. Rather, the Court considers all of the allegations presented in
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 9 of 10 PagelD# 115

Martinez’s position. See id. Although Martinez need not prove a prima facie case of
discrimination at the Motion to Dismiss stage, he must do more than “make a general accusation
that he ‘was treated differently as a result of his race’” as compared to someone outside of his
protected class. Robinson, 2017, WL 3599639, at *4.

Although Martinez’s allegations make it possible that Defendants treated non-Spanish
employees more preferably when they terminated Martinez’s employment, even at this early
stage, taking all of Martinez’s well-pleaded factual allegations as true and making all reasonable
inferences in favor of Martinez, the Court cannot conclude that Martinez plausibly established
that they did so.” See Bing, 959 F.3d at 616 (recognizing that even when a plaintiff brings a Title
VII claim, he or she must “plausibly state a violation of Title VII ‘above a speculative level.’”
(quoting Coleman, 626 F.3d at 190)). Therefore, the Court will grant the Second Motion to

Dismiss.!°

 

Martinez’s sparse Amended Complaint and determines that even taking the well-pleaded factual
allegations as true and making all reasonable inferences in favor of Martinez, Martinez has not
plausibly established that the non-Spanish employees who Mr. Rector supervised and who were
involved in car accidents constitute sufficient comparators to support Martinez’s Title VII
discrimination claim. Therefore, even if the Sixth Circuit has clarified the comparator standard
upon which the Haywood Court relied, it does not affect the Court’s analysis when determining
the Second Motion to Dismiss.

* Defendants also argue that because Mr. Rector both supervised Martinez and “wrote
him up for the car accident,” an inference arises that Defendants did not discriminate against
Martinez. (See Mem. Supp. Second Mot. Dismiss 6-7, ECF No. 21 .) The Fourth Circuit has
recognized a “‘strong inference . . . that discrimination was not a determining factor for the
adverse employment action taken by the employer’ where the hiring and firing took place close
in time and involve the same decision makers.” Bing, 959 F.3d at 619 n.9 (quoting Proud v.
Stone, 945 F.2d 796, 797 (4th Cir. 1991)); Miller v. Gruenberg, No. 1:16¢v856, 2017 WL
1227935, at *8—*9 (E.D. Va. Mar. 31, 2017). However, Martinez does not allege that Mr. Rector
hired him. He also alleges that Defendants employed him for seven years. (See Am. Compl.

{| 16.) Therefore, his hiring and termination did not occur in close proximity. For these reasons,
the Proud inference does not apply and does not affect the Court’s analysis.

'° Because the Court determines that Martinez has failed to allege sufficient facts to
plausibly establish that the Defendants treated non-Spanish individuals more favorably, the Court
Case 3:19-cv-00720-MHL Document 25 Filed 08/10/20 Page 10 of 10 PagelD# 116

IV. Conclusion
For the foregoing reasons, the Court will grant the Second Motion to Dismiss. Because
Martinez has already had the chance to amend his Complaint, the Court will grant the Second
Motion to Dismiss with prejudice.

Itis SO ORDERED.

 

Date: rail . 10; 2022

Richmond; Virginia

 

need not reach the Defendants’ contention that Martinez has failed to plausibly establish that he
satisfactorily performed his job duties at the time of his termination.

10
